Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1and 2 are rejected under 35 U.S.C. 1029(a)(1) as being  anticipated by Festo, German Patent DE 20108282U1 (hereinafter “Festo”).
In Reference to Claim 1: 
Festo discloses A fluid pressure cylinder (Figure 1) comprising: a body (14) having a pair of cylinder holes (8); a pair of pistons (16) movably accommodated 
In Reference to Claim 2: 
Festo discloses the fluid pressure cylinder according to claim 1, wherein the solenoid valve is disposed between the pair of cylinder holes. See, Figure 1 which illustrates that the valve is disposed between the pair of cylinders.

Allowable Subject Matter
Claim 3-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the concept of lightening by removing material is well known in prior art, the additional details of the specific location of the valve and ports with relation to the removal of material for purposes of lightening is no where to be found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2017/00907022 discloses a system wherein there is a linear actuator which would meet claim one minus the detail of the valve being solenoid, as the prior art remains silent on the specific type of valving utilized. U.S. Patent 2011/01562520 teaches a similar system to applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745